Citation Nr: 0524496	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to March 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.   

The issue of entitlement to service connection for 
pharyngitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Hypertension was not incurred in or aggravated by active 
military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

In the instant case on appeal, the veteran filed claims of 
service connection in May 2003, to which the RO issued 
notices to the veteran of VA's duty to assist and other VCAA 
responsibilities in responsive letters dated on May 12, 2003 
and May 22, 2003, which was prior to the rating from which 
this appeal was taken.  The timing of the VCAA notices 
comport with the CAVC's holding in Pelegrini, supra.

The substance of the notices are satisfactory as well.  
Specifically, these VCAA letters advised the veteran of his 
need to identify or submit medical evidence of a current 
disability due to service or in-service injury.  This notice 
also informed the veteran that VA would attempt to obtain any 
evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claims.

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.

The RO readjudicated and denied the claims on appeal in a 
June 2003 rating decision.  A March 2004 statement of the 
case (SOC) was then issued.  This SOC advised the veteran of 
the evidence considered and the reasons and bases for the 
denial of his claims on appeal.  The Board adds that the 
March 2004 SOC, as with the VCAA notices, each, and as a 
whole, advised the veteran of all appropriate regulations 
governing his claims of service connection.

The RO's March 2004 SOC included recitation of 38 C.F.R. § 
3.159, with reference to the relevant sections of the United 
States Code, as well as specific reference to the results of 
the April 2003 VA examination report and medical findings.

No additional medical evidence was identified or received 
after the March 2004 SOC other than the veteran's repetitive 
statements.  As such, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on the merits herein, and no 
further notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

While the majority of the veteran's service medical records 
are unavailable, the Board is in receipt of a copy of the 
veteran's report of separation from the Armed Forces, 
received in 1961 - given the balance of the record and as 
will be discussed below, the 1961 document is the critical 
evidence in this matter.  The Board observes that efforts to 
obtain such records were made in November 1987, June 1995 and 
December 1995; in each case, the National Personnel Records 
Center (NPRC) reported that such records existed, they would 
have been located in an area destroyed in a fire.  
Alternative sources produces some records, and the Board is 
satisfied that further development would be futile.  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

As such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims of service connection for hypertension.



Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

Where service medical records are missing, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  It is further noted, however, 
that case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Having performed the critical function of assessing the 
credibility, and therefore probative value of evidence, the 
Board finds that the veteran is without credibility in his 
report that he was treated for hypertension while serving on 
active military duty.  It is upon this basis that the claim 
will be denied.

Upon the establishment of the veteran's claims folder in 1966 
(i.e., well before the NPRC fire), the veteran submitted an 
original copy of his report of separation from the Armed 
Forces.  It does not reflect any mention of any diseases, 
disorders, or wounds sustained during military service.  In 
May 2003, in the context of his claim for service connection 
for pharyngitis and hypertension, he submitted a copy of the 
DD-214 which referenced "High Blood Pressure, Upper 
Respiratory Infection" in the authentication section of that 
document - in direct contradiction to the earliest submitted 
document and without certification from any authority.  Other 
previously submitted forms received in July 1995 and May 
1995, also made no such reference.  

The copy submitted by the veteran in May 2003 is clearly 
altered.  Medical conditions per se are not recorded on a DD-
214.  While not in reliance upon the finding that the May 
2003 document is fraudulent, the Board observes that, while 
the type face of the notation referencing high blood pressure 
is similar to the typeface on the rest of the document, it is 
not identical.  The letter "t" and "," (comma) are 
dissimilar even to the untrained eye, suggesting that the 
document was altered to include the reference to the medical 
conditions rather than somehow omitted from the original.  


Moreover, the DD-214 received in March 1961 (without 
reference to the medical condition) additionally contains a 
certification from a Florida Circuit Court indicating that 
record is a true copy of the original.  The Board also notes 
that the veteran has more recently submitted another copy of 
his DD-214 in March 2004, which also contains the reference 
to the medical conditions.  That DD-214 contains the NPRC 
seal along with an indication that the record was obtained 
from an alternate records source.  

In consideration of all the foregoing, the Board accords 
greater probative weight to the DD-214 that was received in 
March 1961, shortly after the veteran's release from active 
duty, which renders any statement on a DD-214 referencing 
high blood pressure or an upper respiratory condition without 
effect.

In this case, available service medical records are silent as 
to complaints, treatment or diagnoses relating to 
hypertension.  Moreover, the first available reference to an 
elevated blood pressure reading are from 1994, some 35 years 
after service.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim).  After consideration 
of all of the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   


ORDER

Entitlement to service connection for hypertension is denied. 





REMAND

The Board observes that the veteran was treated for an upper 
respiratory infection in March 1957 and for acute pharyngitis 
between December 31, 1958 and January 5, 1959.  However, 
since service medical records are largely unavailable, the 
Board is of the opinion that a medical examination would be 
helpful in the disposition of this claim.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004) (where there is an in-
service notation of a relevant abnormality, a medical opinion 
may be required to aid in substantiating the claim). 

Accordingly, this case is REMANDED for the following action:   

1.  The veteran should be afforded a Ear, 
Nose, and Throat (ENT) examination to 
determine which ENT disabilities can be 
diagnosed and if any are diagnosed, 
whether they are linked to service.  

The examiner should review the claims 
folder before the examination along with 
a complete copy of this decision and 
document that such review was completed.  
The examiner is to be informed that the 
veteran's report of separation from the 
Armed Forces, submitted in May 2003, is 
not to be relied upon.

The examiner should state whether or not 
the veteran has: (1) a chronic upper 
respiratory infection; or (2) 
pharyngitis.  If any of these conditions 
are diagnosed, the examiner should be 
asked to offer an opinion as to whether 
it is more likely, less likely, or as 
likely as not that the diagnosed 
condition is related to service.  In 
making this determination, the examiner 
should refer to the service medical 
records and the respiratory conditions 
diagnosed in service. 




Any indicated diagnostic tests, studies, 
and consultations should be accomplished.  
The examiner should offer a complete 
rationale for any opinion provided.  

2.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


